 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0046-MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            ORDER
14   NOE GANDARA-SOTO,                                    DATE: May 16, 2019
                                                          TIME: 10:00 a.m.
15                                Defendants.             COURT: Hon. Morrison C. England, Jr.
16
                                                      STIPULATION
17
            1.     By previous order, this matter was set for status on May 16, 2019.
18
            2.     By this stipulation, defendants now move to continue the status conference until August 8,
19
     2019, and to exclude time between May 16, 2019, and August 8, 2019, under Local Code T4.
20
            3.     The parties agree and stipulate, and request that the Court find the following:
21
                   a)      The government has represented that has produced the discovery associated with
22
            this case including, among other things, investigative reports, photographs, as well as audio and
23
            video recordings.
24
                   b)      Counsel for defense has recently substituted into this matter and desires additional
25
            time to consult with his client, to review the current charges, to conduct investigation and
26
            research related to the charges, to review discovery for this matter, to discuss potential
27
            resolutions with his client, to prepare pretrial motions, and to otherwise prepare for trial.
28
                   c)      Defense counsel believes that failure to grant the above-requested continuance
      STIPULATION RE: SPEEDY TRIAL ACT; ORDER           1
30
 1          would deny counsel the reasonable time necessary for effective preparation, taking into account

 2          the exercise of due diligence.

 3                 d)      The government does not object to the continuance.

 4                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 5          case as requested outweigh the interest of the public and the defendant in a trial within the

 6          original date prescribed by the Speedy Trial Act.

 7                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8          et seq., within which trial must commence, the time period of May 16, 2019 to August 8, 2019,

 9          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

10          because it results from a continuance granted by the Court at defendants’ request on the basis of

11          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

12          of the public and the defendant in a speedy trial.

13          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

14 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
15 must commence.
16          IT IS SO STIPULATED.

17   Dated: May 6, 2019                                       MCGREGOR W. SCOTT
                                                              United States Attorney
18
                                                              /s/ JAMES R. CONOLLY
19                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
20
     Dated: May 6, 2019                                       /s/ JESSE I. SANTANA
21                                                            JESSE I. SANTANA
                                                              Counsel for Defendant
22                                                            NOE GANDARA-SOTO
23
                                                      ORDER
24
            IT IS SO ORDERED.
25
     Dated: May 8, 2019
26
27

28

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER             2
30
